Citation Nr: 9922963	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-12 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for hearing loss with 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
November 1957.

In May 1998, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire denied the veteran's 
claims for service connection for hearing loss to include 
tinnitus, acne, acid burns to the eyes, headaches, a left 
knee laceration and stomach cramps.  In June 1998, the 
veteran submitted a Notice of Disagreement (NOD) in which he 
expressed his interest in appealing only the issue of his 
hearing loss claim, and subsequently perfected an appeal on 
that issue to the Board of Veterans' Appeals (Board).


FINDING OF FACT

No competent medical evidence has been submitted suggesting 
that the veteran's current bilateral sensorineural hearing 
loss with tinnitus is related to his active military service.


CONCLUSION OF LAW

The claim for service connection for bilateral sensorineural 
hearing loss with tinnitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASON AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Impaired hearing is considered by the VA 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 80-81.

In order for a claim for service connection to be well 
grounded, there must be competent medical evidence (lay or 
medical, as appropriate) of (1) current disability; (2) an 
in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Initially, the Board notes that all of the veteran's service 
medical records are not available for review and 
consideration in this appeal, and this is a circumstance 
beyond the veteran's control.   Specifically, although some 
clinical records are in the claims file, no induction or 
separation examination reports are of record, and other 
clinical records may be missing.  The missing records appear 
to have been either lost or destroyed in a fire that occurred 
many years ago at the National Personnel Records Center 
(NPRC), is a military records repository located in St. 
Louis, Missouri.  The Board is satisfied that the RO has 
exhausted all means of locating any relevant records that 
might be available at the NPRC.  However, for the reasons 
noted below, the absence of some of the veteran's service 
medical records is not dispositive of the issue before the 
Board. 

The absence of in-service evidence of hearing loss is not 
fatal to the claim for service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the only medical evidence of record consists of 
the report of an August 1993 audiological evaluation from 
AtlantiCare Medical Center as part of his initial claim.  
This report contains an uninterpreted graph, which plots out 
the decibel loss (pure tone thresholds) at various 
frequencies revealed on audiometric testing, but does not 
include the corresponding numerical values.  The report also 
contains narrative summary by the audiologist.  The 
audiologist noted the veteran's report of longstanding high 
frequency hearing loss with occasional bilateral tinnitus.  
The veteran's reported exposure to loud noise in the form of 
guns and power tools was also noted in the summary.  
Audiological evaluation revealed a mild to severe high-
frequency hearing loss bilaterally in the frequencies over 
2,000 Hertz.  Speech discrimination ability was noted to be 
"good" bilaterally.  Following a review of all test 
results, the audiologist assessed moderate to severe high-
frequency sensorineural hearing loss, and observed that the 
veteran was a poor candidate for hearing aid use due to the 
configuration of his hearing loss.

Although numerical values have not been provided, the graph 
appears to reflect decibel loss of 50 or more in each ear at 
3000 Hertz (Hz) and above.  Hence, it appears that the 
veteran currently has a hearing loss disability for VA 
purposes, consistent with 38 C.F.R. § 3.385, and he reports a 
history of tinnitus.  Even if so, however, the claim must 
still fail in this case because there is no competent 
evidence of a nexus, or relationship, between any current 
hearing problems, to include tinnitus, and the veteran's 
military service.

The RO's attempts to obtain private records to support the 
veteran's claims have been unsuccessful.  The veteran 
indicated that hearing loss was detected during an employment 
physical in 1964.  Although the RO requested that he assist 
it in obtaining those records, the veteran indicated that the 
company he worked for had been purchased by another company, 
which has since gone out of business. Consequently, the first 
medical evidence of record regarding the veteran's hearing 
loss is the 1993 audiological evaluation discussed above.  
This was more than thirty-five years after the veteran was 
discharged from the military.  While the report of this 
evaluation includes the veteran's reported history of noise 
exposure, it does not contain an opinion that the veteran's 
current hearing problems, to include tinnitus, are in any way 
related to service, and the veteran has not submitted, nor 
indicated the existence of, any competent opinion to that 
effect.  In the absence of competent medical evidence to 
support the claim, the claim is not plausible.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 1 Vet. 
App. at 81.)

Although the veteran alleges that his bilateral hearing loss 
is the result of his service in the military, as a lay person 
without medical expertise or training, he does not have the 
medical expertise or training to give a competent opinion on 
a medical matter, such as the cause of a disability.  
Therefore, even if his allegations of exposure to acoustic 
trauma or significant noise while in service are accepted as 
credible, his allegations as to a nexus between his military 
service and current hearing loss have no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Here, the veteran also has submitted statements documenting 
his hearing problems from other individuals who have known 
him since his discharge from service; thus, such statements 
do not address a link between the veteran's service and his 
current condition.  Even if they did, however, they would not 
be probative of the nexus question because the statements are 
offered by laypersons, like the veteran, who are not 
competent to render an opinion on a medical matter.  The 
Board emphasizes that competent evidence, and not just 
allegations, must support a well-grounded claim.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for bilateral hearing loss is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.2d 1483, 
1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
June 1998 Statement of the Case (SOC) of the legal 
requirement to submit a well-grounded claim.  Clearly then, 
he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion to inform him of the type of 
evidence that is
necessary to make his claim well grounded and warrant full 
consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for hearing loss with 
tinnitus is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals




